DETAILED ACTION

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1, drawn to a method of manufacturing a stretchable composite member.
Group II, claim 2, drawn to a method of manufacturing a pleated stretchable composite member.
Group III, claim 3, drawn to a stretchable composite sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of “A stretchable composite sheet in which a plurality of stretchable elastic members (rubber threads) are adhesively fixed between two nonwoven fabric sheets in 74851218.1 16which numerous breathers are formed in a lateral direction, thereby forming two layers of breathers, wherein: a first sheet-like nonwoven fabric and a second sheet-like nonwoven fabric are integrally adhesively fixed by a hot melt adhesive intermittently applied to a stretched cord- like elastic member at a position corresponding to a location where a protruding surface of a pattern roll is provided; an integrally fixed area is formed in the first sheet-like nonwoven fabric and the second sheet-like nonwoven fabric is formed; a plurality of integrally fixed areas are provided in a two-dimensional layout that corresponds to a pattern of protruding surface of the pattern roll; and the integrally fixed areas are expanded, when  this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ebizuka (JP 2014-207973) (Cited in IDS). Ebizuka teaches a first sheet material and a second sheet material being joined by an adhesive intermittently arranged in a stretching direction and continuous in a direction interesting with the stretching direction, wherein the first and second sheets may be formed from non-woven fabrics (“stretchable composite sheet” & “first and second nonwoven fabric adhesively fixed”) (Abstract; Fig. 6b and 6c; Paragraph [0085]). The adhesive is preferably a hot melt adhesive (Paragraph [0038]). Elastic members 15 and 16 are fixed to at least one of the first sheet material and the second sheet material at the intersecting portions (“stretchable elastic members adhesively fixed between nonwoven fabric sheets”) (Abstract; Fig. 6b and 6c). As illustrated in figures 11c and as described in paragraph [0089], the nonwoven sheets are joined to the elastic members by means of the hot melt adhesives intermittently between various pleats teaching the limitations of “a first sheet-like nonwoven fabric and a second sheet-like nonwoven fabric are integrally adhesively fixed by a hot melt adhesive intermittently applied to a stretched cord- like elastic member at a position corresponding to a location where a protruding surface of a pattern roll is provided; an integrally fixed area is formed in the first sheet-like nonwoven fabric and the second sheet-like nonwoven fabric is formed; a plurality of integrally fixed areas are provided in a two-dimensional layout that corresponds to a pattern of protruding surface of the pattern roll; and the integrally fixed areas are expanded, when viewed in a lateral cross-section, in an extended direction of an entire edge of an application area that corresponds to a protruding surface of the pattern roll.”
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783